—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered April 28, 1993, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff seeks to recover damages for injuries he sustained when he fell down a staircase located on premises owned by the defendant. The plaintiff claims that the handrail of the staircase constituted a dangerous or defective condition, as it was loose and pulled away from the wall. The defendant moved for summary judgment on the ground that there was no evidence that he had either actual or constructive notice of any such defect or dangerous condition. The Supreme Court denied the motion, and we affirm.
The affidavit of the plaintiff’s witness, submitted in opposition to the defendant’s motion, was sufficient to preclude the granting of summary judgment, by raising an issue of fact as to whether the defendant had constructive notice of the *510condition of which the plaintiff complains. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.